Citation Nr: 0003486	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-10 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

The veteran's schizophrenia is not manifested by more than 
considerable social and industrial impairment, nor is it 
productive of more than occupational and social impairment 
with reduced reliability and productivity. 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for the veteran's schizophrenia have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Code 
9205 (1996); 38 C.F.R. § 4.130, Code 9205 (effective November 
7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his schizophrenia is more severely 
disabling than reflected by his current 50 percent rating.  
He specifically argues that he cannot work due to 
symptomatology associated with this schizophrenia.  
Therefore, he believes that a higher rating should be 
assigned in this matter.

This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception with the 
initial rating award dated January 1997.  Accordingly, his 
claim must be deemed "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), and VA has a duty to 
assist the veteran in the development of facts pertinent to 
the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994) (increased rating claims).  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disabilities from the effective date of service 
connection through the present.  This obligation was 
satisfied by the examinations and records described below, 
and the Board is satisfied that all relevant facts have been 
properly and sufficiently developed.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.312, 4.20, 4.114 (1999).  

The Board notes that, after the veteran filed his claim in 
1996, the criteria for diagnosing and evaluating psychiatric 
disorders were changed.  When a law or regulation changes 
while a case is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will analyze the veteran's claim under 
both sets of criteria to determine if one is more favorable 
to the veteran.

Under the version of Diagnostic Code 9205 which was in effect 
prior to November 7, 1996, a 50 percent evaluation was 
warranted where the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.

A 70 percent evaluation was warranted where ability to 
establish or maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to maintain to retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1995).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9205 (1999).  The 
revised regulation provides that a 50 percent evaluation is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened effect; circumstantial, circumlocutory, 
or stereotyped speech; paranoid attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long- term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent evaluation is warranted where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation, obsessional rituals which interfere with 
routine activities, speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; inability 
to establish and maintain effective relationships.

Service connection for schizophrenia was established by 
rating decision dated January 1997 and a 50 percent rating 
was assigned, effective January 11, 1996.  As the veteran has 
not disagreed with this effective date, the Board must 
consider all the evidence pertaining to the veteran's mental 
status from January 11, 1996 to determine whether the 50 
percent rating appropriately reflects the severity of his 
disability.

In an effort to determine the adequacy of his current rating, 
the Board has carefully considered VA examination reports, VA 
outpatient and inpatient treatment notes, and the veteran's 
VA Vocational Rehabilitation file.  As an aside, the Board 
notes that the veteran has submitted Social Security 
Administration records for consideration.  These records do 
show that the veteran was deemed disabled due to his 
psychosis.  However, these records cover the period from 1986 
to 1989; they are not relevant as to the status of the 
veteran's schizophrenia in recent years.

On examination on December 13, 1996, the veteran reported 
that he was unemployed and had last worked under temporary 
service of the city of Milwaukee.  He reported that he had 
not been able to maintain employment since his psychotic 
break in service.  The examiner found the veteran to be 
casually dressed with adequate hygiene and grooming.  He was 
alert, cooperative and fully oriented throughout the 
interview.  He denied experiencing auditory of visual 
hallucinations but paranoid delusions were noted as the 
veteran reported that he was "abused by the government."  
Speech was normal in tone and volume although there were 
episodes of minor stuttering and some unusually long pauses.  
Although speech was generally logical, organized and 
productive, there were some episodes of disorganized speech.  
When the veteran was asked to explain what he meant, he 
became angry at the examiner's inability to understand.  The 
veteran became very animated when discussing past 
hallucinatory experiences and at one point he enacted an 
experience where he felt his arm disappeared and then 
returned.  The veteran complained of a depressed mood, but 
this was not evident during the interview. He did report some 
ongoing suicidal ideation but denied current intent.  He had 
made two attempts in the late 1980s.  The veteran's affect 
was full and appropriate in content.  

The examiner also noted that substance abuse remained a 
problem for the veteran as he continued to drink and did not 
show insight into his problem.  He was able to recall four 
unrelated works after a brief delay and abstract thinking and 
judgment appeared within normal limits.  There was no 
evidence of problems with memory or calculation.  He was 
assigned a Global Assessment of Functioning score of 41, 
denoting serious symptoms or serious impairment.  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994) (DSM-IV) 
adopted by the VA at 38 C.F.R. §§ 4.125 and 4.126.
A December 30, 1996 addendum to that examination merely 
opined that the veteran's schizophrenia began in service.

VA outpatient treatment records from July to September 1997 
also document the veteran's treatment for schizophrenia.  In 
July, the veteran reported symptoms of isolation, no friends, 
and fearfulness.  He lived alone and was unemployed and 
cannot work.  He was oriented to person, place and time and 
as the interview progressed, eye contact increased.  The 
veteran reported that he was suspicious of people and had 
ideas of reference.  At the end of the session, the veteran 
seemed alert and comprehended very well.  He returned in 
August reporting that the medications had helped and that he 
was sleeping better and did not feel as suspicious as before.  

The Board further notes that the veteran's was hospitalized 
several times in late 1997 and 1998, primarily for treatment 
of his ongoing lower extremity disabilities.  In November and 
December 1997, it was noted that the veteran was maintained 
on his usual psychiatric medication with no acute problems.  
In March 1998, the veteran was to be discharged but claimed 
he would kill himself if discharged at that time.  The 
physician recommended that the veteran admit himself to the 
psychiatric ward but, thereafter, the veteran chose to be 
discharged.

The veteran's Vocational Rehabilitation records show that the 
veteran was impaired in his ability to work.  The veteran's 
counseling psychologist found, in November 1997, that "it is 
not presently feasible for [the veteran] to benefit from a 
program of services leading to gainful employment."  In a 
counseling note, the psychologist indicated that, based upon 
the current significantly disabling effects of the veteran's 
service connected schizophrenia and phlebitis, along with his 
history of substance abuse, it was infeasible that he benefit 
from the program.  The veteran was further found to possess 
an impairment to his employability to which his service-
connected disabilities materially contribute.  

Finally, the veteran underwent a VA examination in November 
1998 in order to address the veteran's current level of 
impairment.  The examiner noted that the veteran established 
good eye contact during the interview and that his grooming 
was casual but appropriate to circumstances and situation.   
He demonstrated no unusual motor behavior but sat comfortably 
in his chair and answered all questions appropriately.  
Speech demonstrated regular rate and rhythm and appropriate 
affect was noted in his responses to various questions 
although he sometimes seemed "stumped" for an answer.  He 
denied current difficulty with persecutory thoughts or 
hallucinations, although he admitted to having these in the 
past.  No compulsions or obsessive thoughts were noted.  No 
current suicidal or homicidal ideation was noted.  No 
hypochondrial trends or phobias were noted.  The veteran was 
alert to his three spheres and recent and remote memory were 
generally good although the veteran was somewhat slow.  His 
insight and judgment were thought to be generally good and he 
was felt to be reliable.  He was assigned a GAF score of 50, 
denoting serious symptoms.  The examiner further found that 
the veteran should be able to obtain employment in jobs 
requiring light labor or perhaps sedentary jobs of low 
intensity.  The examiner felt that the veteran should be able 
to be reliable and productive in such a situation, to be able 
to concentrate and follow instructions and interact with 
coworkers in a reasonable manner.

After careful consideration, it is the decision of the Board 
that the veteran's schizophrenia does not exhibit 
symptomatology that warrants a 70 percent evaluation under 
either the old or new regulations.  The Board notes that GAF 
scores of 41 and 50 have been reported in recent years, 
indicating serious symptoms, arguably consistent with severe 
impairment within the meaning of the former rating criteria.  
However, the examiner's classification of the disease is not 
determinative of the degree of disability, but the report and 
the analysis of the symptomatology and the full consideration 
of the whole history by the rating agency will be.  Ratings 
are to be assigned which represent the impairment of social 
and industrial adaptability based on all of the evidence of 
record.  38 C.F.R. § 4.130 (1996).  As will be explained 
below, the reports of two psychiatric examinations performed 
in recent years, along with the remainder of the medical 
evidence, does not reveal that the disability picture 
attributable to the veteran's schizophrenia is manifested by 
more than considerable social and industrial impairment, 
within the meaning of the former rating criteria, nor does 
the evidence show that his schizophrenia is productive of 
more than occupational and social impairment with reduced 
reliability and productivity, within the meaning of the 
current rating criteria. 
Upon the December 1996 VA psychiatric examination, the 
veteran reported that he was unemployed and had not been able 
to maintain employment since his psychotic break in service.  
However, he presented with adequate hygiene and grooming; he 
was alert, cooperative and fully oriented throughout the 
interview, and he denied experiencing auditory of visual 
hallucinations.  Paranoid delusions were noted, although the 
only example given was that the veteran reported that he was 
"abused by the government."  Speech was normal, aside from 
some episodes of minor stuttering and some unusually long 
pauses.  There were some episodes of disorganized speech, but 
the examiner noted that the veteran's speech was generally 
logical, organized and productive.  The veteran's affect was 
full and appropriate in content.  While he gave a history of  
hallucinatory experiences, there was no indication of any 
psychotic behavior upon examination.  The veteran complained 
of a depressed mood, but the examiner specifically noted that 
this was not evident during the interview.  He did report 
some ongoing suicidal ideation but denied current intent; he 
gave a history of two suicide attempts but this occurred in 
the late 1980s.  The examiner also noted that substance abuse 
remained a problem for the veteran as he continued to drink 
and did not show insight into his problem.  He was able to 
recall four unrelated works after a brief delay and abstract 
thinking and judgment appeared within normal limits.  There 
was no evidence of problems with memory or calculation. 

The VA examination in November 1998 showed that the veteran 
established good eye contact during the interview, had 
appropriate grooming to circumstances and situation, 
demonstrated no unusual motor behavior, and sat comfortably 
in his chair and answered all questions appropriately.  
Speech was again essentially normal, and he denied current 
difficulty with persecutory thoughts or hallucinations, 
although he admitted to having these in the past.  No 
compulsions, obsessive thoughts, hypochondrial trends, 
phobias, current suicidal ideation, or homicidal ideation 
were noted.  The veteran was alert to his three spheres and 
recent and remote memory were generally good, although it was 
noted that the veteran was somewhat slow.  His insight and 
judgment were thought to be generally good and he was felt to 
be reliable.  The examiner opined that the veteran should be 
able to obtain employment in jobs requiring light labor or 
perhaps sedentary jobs of low intensity.  The examiner added 
that the veteran should be able to be reliable and productive 
in such a situation, and to be able to concentrate and follow 
instructions and interact with coworkers in a reasonable 
manner.

The Board finds that the disability picture presented by the 
two examination reports and the other clinical evidence of 
record is not consistent with more than considerable social 
and industrial impairment.  While he remains symptomatic, 
mental status examinations found very few abnormalities.  
While there are  deficiencies in some areas, such as work, 
with a history of some suicidal ideation, hallucinations and 
delusions, it is not apparent that he has problems in most 
areas due to such symptoms as obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or inability to establish and maintain effective 
relationships. 

The Board acknowledges that the vocational rehabilitation 
records found the veteran occupationally impaired but this 
impairment was due to phlebitis and  substance abuse, as well 
as schizophrenia.  The most recent VA examiner focused only 
on the veteran's schizophrenia and found that the veteran was 
reliable and able to reasonably work in a sedentary or low 
intensity job.  The veteran has had some suicidal ideation 
but no obsessional rituals, near continuous panic or 
depression.  There has been no reported impaired impulse 
control and the examiners have routinely found the veteran's 
hygiene and personal grooming acceptable.  Therefore, it is 
the decision of the Board that the veteran's schizophrenia is 
not productive of symptoms contemplated by the 70 percent 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder alone has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a rating in excess of 50 percent for the 
veteran's schizophrenia is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

